DETAILED ACTION
1.	This is a final action on the merits of application 16527345.
2.	Claims 1-24 are pending.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.    Claim 1-2, 11-15 is/are rejected under 35U.S. C. 103 as being unpatentable over Meling US 9616975.

4.    As per claim 1, 11-15, Meling discloses a disconnectable spread mooring assembly for a vessel [10] floating at a water surface, the vessel having a bow and a stern, the disconnectable spread mooring assembly comprising: a forward chain table [dock assembly 17] assembly releasably connected to the vessel at the bow; an aft chain table [dock assembly 17] assembly releasably connected to the vessel at the stern; a plurality of bow mooring legs [12] having first ends attached to the forward chain table assembly and having second ends capable of being anchored at spaced locations on a seafloor; a plurality of stern mooring legs [12] having first ends attached to the aft chain table assembly and having second ends capable of being anchored at spaced locations on the seafloor; a first connector 
substitute and provides a detachable connection to the vessel, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said chain table as a connection means to the vessel for mooring operations.

5.    As per claim 2, Meling discloses wherein each of the forward and aft chain table assemblies comprises one or more buoyancy compartments and the forward and aft chain table assemblies are arranged and designed float at or near the water surface when disconnected from the vessel. Fig. 3 col. 4 1138-45.

6.    Claim 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meling US 9616975, and further in view of Brinkmann US 9260949 and Haak US 20160236756.

7.    As per claim 4, Meling and Brinkmann discloses the aforementioned limitations of claim 2, they do not disclose one or more buoys secured to the seafloor, wherein the first and second tie-back hawsers or chains, or combinations of hawser and chain, are arranged and designed to connect to the one or more buoys when the forward and aft chain table assemblies float at or near the water surface. Haak discloses a first mooring line (130) comprises marker buoy (138) and a second mooring line (140) comprises marker buoy (148), wherein the marker buoy (138) and maker buoy (140) maybe 

8. 	As per claim 17, Meling discloses a system for mooring a vessel, comprising: floating dock (17) releasably connected to a vessel (10) at a bow; floating dock (17) releasably connected to a vessel (10) at a stem; mooring lines (12) attached to the floating dock (17) at bow; mooring lines (12) attached to the floating dock (17) at stem; and a hull/dock connection configured in such way that the floating dock (17) may be quickly disconnected from the vessel (10) (see column 4, line 23 -column 5, line 11 and figures 1-3). He does not disclose: a riser tower system fixed to the seafloor and located near the moored vessel; and one or more flexible jumper hoses extending between the riser tower system and the vessel to transfer fluids, air, power and control signals. However, the differentiating feature would be easily conceived from the disclosure of Haak considering that a mooring system comprises: an offshore structure (310) and one or more transfer devices (312) configured to transfer oil and/or gas from the offshore structure (310) to a vessel (320) (see paragraph [0035] and figure 3). Thus it would have been obvious to one of ordinary skill in the art to have combined the disclosures to attain the spread mooring configuration to transport material from the seabed.

9.    Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meling US 9616975, and further in view of Brinkmann US 9260949, Haak US 20160236756 and Poldervaart EP0878389.

10.    As per claims 5-8, Meling, Brinkmann and Haak disclose the aforementioned limitations disclosed above, they do not disclose the limitations of buoy neutral buoyancy. Poldervaart discloses that 

11.    Method Claim 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meling US 9616975, and further in view of Brinkmann US 9260949, Haak US 20160236756 and Poldervaart EP 0878389 and Boatman et al.

12.    As per method claim 18, under the principles of combination the prior art discloses the method steps, there are no limitations that are not disclosed in the art or obvious to do so in the prior art. Especially when the structural limitations are disclosed or obvious to one of ordinary skill than it should be concluded that the steps can be performed by someone skilled in the art, as stated above in the rejection of claims 1.
Allowable Subject Matter
13.	Claims 3, 9-10, 16, 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, examiner’s motivation for the combination is reasonable since what applicant’s arguments involve a suitable substitute but examiner has shown the functionality is the same and wherein components may be named differently but perform the same function the rejection is proper. 
Conclusion

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617